Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 8/30/21. 
	The amendments to the figures 1A and 1B of drawings to identify the nucleic acid sequences by SEQ ID NOS in their figure legend, identifying the nucleic acid sequences present in the specification including Tables 1-4 by SEQ ID NOS have overcome the minor informalities. Also the amendments to independent claims 1, 41 and 42 have overcome the pending 112(a) and 112(b) rejections on the record. Accordingly the finality of the final office action has been withdrawn and the notice of allowance has been issued.
2.	The instant application is a national stage entry of PCT/IB18/52219, International Filing Date: 03/30/2018, claims priority from provisional application 62479995, filed 03/31/2017.

Claim status
3.	In the claim listing of 8/30/21 claims 1, 5-6, 8-9, 13, 16, 19, 22, 24-29, 31, 34 and 41-44 are pending in this application. Claims 1, 5-6, 22, 24-25, 27-29, 31 and 41-44 are amended. Claims 2-4, 7, 10-12, 14-15, 17-18, 20-21, 23, 30, 32-33, 35-40 and 45 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, section I).
4.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, section II).


Drawings-Objection withdrawn
6.	The replacement drawings for figures 1A and 1B were received on 8/30/21.  These drawings are acceptable. The nucleic acid sequences present in figures 1A and 1B have been identified by SEQ ID NOS in their figure legend in the specification. The previous objection to the drawings has been withdrawn. The drawings are nucleic acid sequence compliant. The arguments are directed to fixing the minor informality, which are acknowledged by the examiner (Remarks, section IV).

Specification –Objection Withdrawn
7.	The previous objection to the specification has been withdrawn in view of identifying the nucleic acid sequences present in the instant specification by SEQ ID NOS in pages 41, 54-55 and Tables 1-4 (Remarks, section V). The specification is nucleic acid sequence compliant.

Withdrawn Rejections and Response to the Remarks
8.	The previous rejections of claims 1, 5-6, 8-9, 13, 16, 19, 22, 24-29, 31, 34 and 41-44 under 35 USC 112(a) and 112(b) have been withdrawn in view of amendments to independent claims 1, 41 and 42. The arguments are directed to amendments to claims and identifying the support in the instant specification (Remarks, section VI), which are acknowledged by the examiner.

Examiner’s Comment
9.	Claims 1, 5-6, 8-9, 13, 16, 19, 22, 24-29, 31, 34 and 41-44 have been renumbered as claims 1-21 and presented in the same order as presented by the applicant.

Reasons for the Allowance
10.	The following is an examiner’s statement of reasons for allowance:
Post art -Damin et al (PLoS ONE, 2018, 13, e0207876, pgs.1-15, published on 12/182018; cited in the IDS of 3/15/21), discloses a method for analysis of KRAS, NRAS and BRAF mutational profile by combination of in-tube hybridization and universal tag-microarray in tumor tissue and plasma of colorectal cancer patients (Fig. 1 and Results and Discussion section), wherein the method steps are similar to independent claims 1, 41 and 42 and published in a peer reviewed journal PLoS ONE, which have also been considered to be novel by the experts in the field of molecular biology and nucleic acids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Claims 1, 5-6, 8-9, 13, 16, 19, 22, 24-29, 31, 34 and 41-44 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634